DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed June 17, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 23-31 are currently pending. 

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “the subject biological sample”.  There is insufficient antecedent basis for this limitation in the claim because although the claim previously refers to a “biological sample from a subject” it does not refer to a “subject biological sample”.
Claim 31 is rejected over the recitation of “the method of claim 23, comprising a cartridge.  A “cartridge” is an object.  While a method may use a cartridge, it is unclear what it means for a method to comprise a cartridge.  Clarification is requested. 

Claim Rejections - 35 USC § 112(d)
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites performing steps (a)-(c) on a control biological sample comprising nucleic acid derived from HTC116cl.110268743 cell line, instead of the biological sample from the subject.  This claim is not properly dependent on claim 23 if the cell line is used instead of the biological sample because claim 23 requires using the biological sample.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is apparent that the HTC116cl.110268743 cell line is required to practice the claimed invention.  As such the biological material must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  USC 112, 1st paragraph, may be satisfied by a deposit of the HTC116cl.110268743 cell line. 
The specification provides the following information about the HTC116cl.110268743 cell line:
[0112] Alternatively, in a preferred embodiment of the invention, the control biological sample comprises material derived from HTC116 cl.110268743 cell line that was generated for the purposes of the present invention and deposited under the Budapest Treaty on 28 Nov. 2017 in the BCCM/GeneCorner depository authority in Belgium with the accession number LMBP 12278CB. The cell line comprises one homonucleotide deletion in each of the above-mentioned homopolymeric repeats. This means that the genome of the cell line contains the following mutant (i.e. MSI variant) homopolymeric repeats:
[0113] 10 adenines localized to human DIDO1 gene and starting at position chr20:62,905,340;
[0114] 10 adenines localized to human MRE11 gene and starting at position chr11:94,479,765;
[0115] 9 adenines localized to human SULF2 gene and starting at position chr20:47,657,577;
[0116] 7 adenines localized to human ACVR2A gene and starting at position chr2:147,926,117;
[0117] 9 adenines localized to human BTBD7 gene and starting at position chr14:93,241,685;
[0118] 8 thymines localized to human SEC31A gene and starting at position chr4:82,864,412; and
[0119] 9 adenines localized to human RYR3 gene and starting at position chr15:33,865,341.
[0120] In addition, the cell line also contains an indel for several other MSI-associated repeats, e.g. BAT25 and BAT26 from the Bethesda panel, which can be used in comparative studies.

The specification teaches that the HTC116 cl.110268743 cell line has “particular” mutant homopolymeric repeats and additionally contains an indel for several other “non-disclosed” MSI- associated repeats.  Without the knowledge of what the additional indels are, the skilled artisan would not be able to make a cell line that is identical to the HTC116 cl.110268743 cell line. It is noted that Applicants have deposited biological material,  but there is no indication in the specification as to public availability. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in  position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  

Closest Prior Art
6.	The claims as amended require detection of target nucleic acid regions, wherein the regions consist of:
(i) human DIDO1 gene starting at position chr20:62,905,340 and encompassing a DIDO1 homopolymeric repeat region, the homopolymeric repeat region comprising 11 consecutive adenines in the reference genome;
(ii) human MRE11 gene and starting at position chr11:94,479,765, and encompassing a MRE11 homopolymeric repeat region, the homopolymeric repeat region comprising 11 consecutive adenines in the reference genome;
(iii) human SULF2 gene and starting at position chr20:47,657,577 and encompassing a SULF2 homopolymeric repeat region, the homopolymeric repeat region comprising 10 consecutive adenines in the reference genome;
(iv) human ACVR2A gene and starting at position chr2:147,926,117 and encompassing an ACVR2A homopolymeric repeat region, the homopolymeric repeat region comprising 8 consecutive adenines in the reference genome;
 (v) human SEC31A gene and starting at position chr4:82,864,412 and encompassing a SEC31A homopolymeric repeat region, the homopolymeric repeat region comprising 9 consecutive thymines in the reference genome;

(vi) human BTBD7 gene and starting at position chr14:93,241,685 and encompassing a BTBD7 homopolymeric repeat region, the homopolymeric repeat region comprising 10 consecutive adenines in the reference genome;
(vii) human RYR3 gene and starting at position chr15:33,865,341 and encompassing a RYR3 homopolymeric repeat region, the homopolymeric repeat region comprising 10 consecutive adenines in the reference genome. 
In view of the recitation of “consist of” the method is one that is limited to the recited target nucleic acid regions.  In other words no other target nucleic acid regions can be detected.
	The closest prior art is Lambrechts (WO 2013/153130 Pub 10/17/2013). Lambrechts teaches a method of diagnosing MSI status of a tumor, comprising determining the presence of an indel in at least two microsatellite regions in a sample of the tumor DNA, wherein the at least two microsatellite regions are present in the UTR regions from the genes listed in the Tables 1, 4, or 5 and wherein the presence of at least one indel is indicative of MSI (page 5 line 24 to page 6 line 7).  Lambrechts teaches that Table 4 is a list of the most common recurrent indels in 5’ and 3’ UTR regions for 16 MMR-deficient tumor samples (page 61, lines 9-10).  Table 4 lists DIDO1 having a repeat region with 11 consecutive adenines, SULF2 having a repeat region with 10 consecutive adenines, ACVR2A having a repeat region with 10 consecutive adenines, BTBD7 having a repeat region with 10 consecutive adenines, and RYR3 having a repeat region with 10 consecutive adenines.  Lambrechts teaches that Table 5 is a list of the most common recurrent indels in exonic regions for 16 MMR-deficient tumor samples (page 95 lines 4-5). Table 5 lists SEC31A having a repeat region with 9 consecutive thymines.  Lambrechts teaches that the 16 MMR-deficient tumor samples comprises 3 colorectal cancer samples (page 162, lines 6-14).  Lambrechts teaches that any method known in the art can be used to detect the presence of indels (page 145, lines 10-13).  Lambrechts describes the use of TaqMAN PCR, molecular beacon probes and melting curve analysis (see pages 147, 148, and 150). Claim 23 is free from the prior art because the prior art does not teach or suggest a method of detecting only the recited target nucleic acid regions.  Lambrechts teaches detecting the target regions of (i) and (iii)-(vii) but does not disclose the target region of (ii) (MRE11 having a repeat region with 11 consecutive adenines).  Further Lambrechts teaches the target regions of (i) and (iii)-(vii) amongst hundreds of other target regions, and there is no reason why one would specifically select only the target regions of (i) and (iii)-(iv) out of the hundreds of other target regions for detection. 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634